In the suit for trespass it cannot properly be said, as matter of law, that upon the facts and evidence reported it was not competent for the trial justice to find both an agreed range line and an agreed divisional line between the parties. There was clearly evidence which might warrant the findings, and no question of law is presented by an exception to its weight.
The limitation of the plaintiff's costs to the amount of his damages (ten cents) was not erroneous. "In this state it is within the discretion of the court to limit the costs of the prevailing party, or to refuse to allow any costs to him, except in cases where the statutes have specially provided otherwise." Smith v. Boynton, 44 N.H. 529, 530, and authorities cited. There is no statute applicable to this case which so provides: on the contrary, there is a statute which expressly provides that "In all actions or petitions in the supreme court, costs . . . may be limited . . . as the court may deem just." P. S., c. 229, s. 3.
The bill in equity is dismissed. Nothing appears to justify the issuing of an injunction. The finding is, that "If the defendant's roadway should be completed as proposed, the damage to the plaintiff for the few feet it would occupy on his extreme southeast corner would be insignificant, and the picturesque features *Page 571 
of his premises would not be marred thereby as alleged in the bill, but, on the contrary, would rather be enhanced." At most, only a case of ordinary trespass is presented, for which there is a full and adequate remedy at law. Hunter v. Carroll, 64 N.H. 572; Perkins v. Foye, 60 N.H. 496; Morgan v. Palmer, 48 N.H. 336, 338.
Case discharged.
SMITH, J., did not sit: the others concurred.